DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
Claim Status
Claims 1-19 and 28 are pending. 
Claims 20-27 were previously cancelled.
Claims 1 and 17 are currently.
Claims 1-19 and 28 have been examined.
Claims 1-19 and 28 are rejected.
Priority
	Priority to 371 PCT/US2017/038095 filed on 06/19/2017, which claims priority to application 62/354425 filed on 06/24/2016 is acknowledged.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1-10, 12-19 and 28 under 35 U.S.C. 103 as being unpatentable over Okada (Japanese Patent 2011-184419 A, Published 09/22/2011) in view of Waldron et al. (US Patent 6821326 B2, Published 11/23/2004) is withdrawn in view of the amendment to the claims.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-10, 12-19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (Japanese Patent 2011-184419 A, Published 09/22/2011) in view of Waldron et al. (US Patent 6821326 B2, Published 11/23/2004) and Cornfield et al. (International Application Publication Under the PCT WO 91/11306, Published 08/08/1991).
The claims are directed to a composition comprising a first biocide such as dodecyl dimethyl ammonium carbonate and a second biocide such as copper/sodium pyrithione, having a particle size less than about 1 microns, in a ratio 1:5 and the ph of the composition is 6 to 13. The claims are further directed to the composition comprising a surfactant and a base formulation. The claims are further directed to a method of disinfecting an object comprising contacting the object with the composition. The claims are further directed to the composition comprising dodecyl dimethyl ammonium chloride, N,N-didecyl-N-methyl-poly(oxyethyl) ammonium propionate, and/or N-3-aminopropyl-N-dodecylpropane-1,3-diamine. The claims are further directed to the composition comprising didecyldimethyl ammonium chloride and/or N,N-didecyl-N-methyl- poly(oxyethyl) ammonium propionate.
Okada teaches a biocide solution containing 0.2% by weight of didecyldimethyl ammonium carbonate (hereinafter referred to as "DDA"), 1% by weight of sodium pyrithione, 2% by weight of surfactant and 96.8% by weight of water was prepared Paragraph 0022). The 4 ammonium salt compound is preferably at least 1 compounds selected from didecyldimethyl ammonium chloride, N,N-
Okada lacks a teaching wherein the composition comprises didecyldimethyl ammonium chloride and/or N,N-didecyl-N-methyl- poly(oxyethyl) ammonium propionate. However, Okada makes such a composition obvious. Okada lacks a teaching wherein the pyrithione has a particle size less than about 10 microns. Okada is also silent as to the pH of the composition. 
Waldron et al. teach copper pyrithione having a particle size from about 0.1 to about 10 microns (abstract). A composition comprising small particles of copper pyrithione having a particle size within a range of from about 0.1 to about 10 microns, and a median particle size of less than 3 microns, these small particles exhibit enhanced antimicrobial performance (column 2, lines 26-35). 
Cornfield et al. teach wood treating composition (title and abstract). The composition has a pH of greater than 6.5 with proviso that when the pH is above 9.25 and the composition contains ammonia or an amine, the composition may not contain a quaternary ammonium salt (page 2, lines 5-8). An alkaline composition increases uptake of the composition by the wood (page 2, lines 9-13). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the copper pyrithione of Waldron et al. in the composition of Okada et al. and have a reasonable expectation of success. One would have been motivated to do so in order to improve the antimicrobial performance.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the pH of the composition of Okada and have a reasonable expectation of success. One would have been motivated to do so since an alkaline pH improves the penetration of the composition into wood.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add didecyldimethyl ammonium chloride and/or N,N-didecyl-N-methyl- 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendment to the claims.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (Japanese Patent 2011-184419 A, Published 09/22/2011) in view of Waldron et al. (US Patent 6821326 B2, Published 11/23/2004) and Cornfield et al. (International Application Publication Under the PCT WO 91/11306, Published 08/08/1991) as applied to claims 1-10, 12-19, and 28 above, and further in view of Warburton et al. (US Patent Application Publication 2013/0210873 A1, Published 08/15/2013).
The claims are further directed to the composition comprising a benzyl C12-C18 alkyl dimethyl ammonium chloride.

Okada lacks a teaching wherein the composition comprising benzyl C12-C18 alkyl dimethyl ammonium chloride.
Warburton et al. teach a wood preserving formulation (abstract). The composition comprises organic fungicidal timber decay preservative such as quaternary ammonium compounds (paragraph 0078). Preferred quaternary ammonium compounds are benzalkonium chloride, didecyl dimethyl ammonium chloride and didecyl dimethyl ammonium carbonate (paragraph 0080). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add benzalkonium chloride to the composition of Okada and have a reasonable expectation of success. One would have been motivated to do so since both Okada and Warburton et al. are directed to composition for preserving wood. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617